JOSEPH H. HUNT
Assistant Attorney General

MARCIA BERMAN
Assistant Branch Director

KAREN S. BLOOM
Senior Counsel
R. CHARLIE MERRITT
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
919 East Main Street, Suite 1900
Richmond, VA 23219
(202) 616-8098
robert.c.merritt@usdoj.gov

Counsel for Defendant

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

 NIESHA WRIGHT,                                  Case 3:17-cv-01066-JR

             Plaintiff,
 v.
                                                 JOINT STATUS REPORT
 ELISABETH DEVOS,

             Defendant.


         On October 2, 2017, this Court granted Plaintiff’s unopposed motion to stay this case.

ECF 10, 11. The parties now submit this Joint Status Report pursuant to the Court’s orders of

October 2, 2017, ECF 11, and January 16, 2019, ECF 32.

         The parties have reached a tentative settlement agreement, but need additional time to

finalize the settlement. The parties respectfully request that the stay remain in place while they




______________________________________________________________________________
Joint Status Report                             -1-                           Case No. 3:17-cv-01066-JR
do so, and propose filing another status report by May 23, 2019, if the case has not already been

dismissed by that time.


Dated: March 25, 2019                                Respectfully submitted,


                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Branch Director

                                                     /s/ R. Charlie Merritt
                                                     KAREN S. BLOOM (DC # 499425)
                                                     Senior Counsel
                                                     R. CHARLIE MERRITT (VA # 89400)
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     919 East Main Street, Suite 1900
                                                     Richmond, VA 23219
                                                     (202) 616-8098
                                                     robert.c.merritt@usdoj.gov

                                                     Counsel for Defendant


                                                     /s/ Michael Fuller
                                                     Michael Fuller, OSB No. 09357
                                                     Olsen Daines PC
                                                     US Bancorp Tower
                                                     111 SW 5th Ave., Suite 3150
                                                     Portland, Oregon 97204
                                                     michael@underdoglawyer.com
                                                     Direct 503-201-4570

                                                     Counsel for Plaintiff




                                               -2-
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing motion was delivered to all counsel of record

via the Court’s ECF notification system.

                                                    /s/ R. Charlie Merritt
                                                    R. CHARLIE MERRITT




                                                3
